Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 04/12/21 regarding application 16/418,783, in which claims 1-3, 13-15, 23-24, and 27 were amended, claims 4, 16, and 25 were cancelled, and new claims 31-32 were added. Claims 1-3, 5-15, 17-24, and 26-32 are pending in the application and have been considered.


Response to Arguments
Amended independent claims 1, 13, and 23 overcome the 35 U.S.C. 103 rejections of claims 1-3, 5-15, 17-24, and 26 based on Barnett, JR., Comerford, Palanisamy, and Ichikawa, and so the rejections of these claims are withdrawn.
The arguments on pages 10-11 regarding claims 27-30 have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The claim limitations of claim 27 that use the word “means for” are being interpreted under 35 U.S.C. 112(f), since the claims meet all three prongs of the above test. The hardware components shown in, e.g. Fig. 1 describe sufficient structure for performing the claimed functions.
Claims 28-30 also use the word “means” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claims recite sufficient structure to entirely perform the recited function.  Such claim limitations are: “headset” in claims 28 and 29 and “vehicle” in claim 30.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (2016/0078864) in view of Devlin et al. (“BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding”. arXiv preprint arXiv:1810.04805, 2018).

Consider claim 27, Palanisamy discloses an apparatus comprising: means for receiving an audio signal corresponding to a verbal command (Capture Voice Commands 222, Fig 2, using microphone, [0066]); means for processing the audio signal to generate a vector associated with the verbal command 
Palanisamy does not specifically mention the vector is based on performing a sentence embedding operation on a word sequence. 
Devlin discloses a vector is based on performing a sentence embedding operation on a word sequence (representing a sentence as a token sequence, section 3, InputOutput Representations, page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palanisamy such that a vector is based on performing a sentence embedding operation on a word sequence in order to improve natural language processing, as suggested by Devlin (page 1, Introduction).

Consider claim 32, Palanisamy does not, but Devlin discloses the sentence embedding operation on a word sequence is based on Bidirectional encoder representations from transformers (BERT) (“BERT”, title, page 1).
.
	
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (2016/0078864) in view of Devlin et al. (“BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding”. arXiv preprint arXiv:1810.04805, 2018), in further view of Barnett, JR. (2017/0345420).

Consider claim 28, Palanisamy and Devlin do not, but Barnett, JR. discloses the means for receiving, the means for processing, the means for storing, the means for identifying, and the means for initiating performance are integrated into a headset (headset, [0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palanisamy and Devlin such that the means for receiving, the means for processing, the means for storing, the means for identifying, and the means for initiating performance are integrated into a headset in order to provide more rosbustness and scalability, as suggested by Barnett, JR. ([0010]).

Consider claim 29, Palanisamy and Devlin do not, but Barnett, JR. discloses the headset comprises a virtual reality headset, a mixed reality headset, or an augmented reality headset (augmented reality goggles, [0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palanisamy and Devlin such that the headset comprises 

Consider claim 30, Palanisamy and Devlin do not, but Barnett, JR. discloses the means for receiving, the means for processing, the means for storing, the means for identifying, and the means for initiating performance are integrated into a vehicle (one or more vehicles, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palanisamy and Devlin such that the means for receiving, the means for processing, the means for storing, the means for identifying, and the means for initiating performance are integrated into a vehicle for reasons similar to those for claim 28.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (2016/0078864) in view of Devlin et al. (“BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding”. arXiv preprint arXiv:1810.04805, 2018), in further view of Liu (2017/0235824).

Consider claim 31, Palanisamy and Devlin do not, but Liu discloses the sentence embedding operation on a word sequence is based on semantic representations (sentence embedding derived using sequence semantic embedding, [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palanisamy and Devlin such that the sentence embedding operation on a word sequence is based on semantic representations in order to improve categorization of a classifier, as suggested by Liu ([0003]).



Allowable Subject Matter
Claims 1-3, 5-15, 17-24, and 26 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                              05/03/21